Case 19-10095-JDW          Doc 26    Filed 03/11/19 Entered 03/11/19 16:55:17                 Desc Main
                                     Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                        CHAPTER 13 CASE NO.:

JOHN LYNN KING                                                           19-10095-JDW

                              OBJECTION TO CONFIRMATION

        COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,
and files this Objection to Confirmation (the “Objection”) and in support states as
follows:

        1.      The Debtor1 initiated this proceeding with the filing of a voluntary
petition for relief on January 9, 2019. The Chapter 13 plan (Dkt. #7) (the “Plan”) was
filed on January 18, 2019.

        2.      The Debtor is below median income and has proposed a plan term of 48
months with no distribution to nonpriority unsecured creditors.

        3.      According to the Proof of Claim (Clm. #6) of the Internal Revenue Service
(“IRS”), the Debtor has not filed the required Federal tax returns for the 2015 and 2018
tax years. The Debtor has not complied with §§1308 and 1325(a)(9).

        4.      The Trustee requests that confirmation of the Plan be denied. Should the
Debtor be delinquent in plan payments at the time of the hearing on this Objection, the
Trustee also requests that the bankruptcy case be dismissed.

        WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,
prays that upon notice and hearing that this Court enter its order sustaining the
Trustee’s Objection and for such other relief to which the Trustee and this bankruptcy
estate may be entitled.




1
 The above-referenced Debtor or Debtors shall be referred to herein in the singular as Debtor unless
specified otherwise (e.g. Debtor1 or Debtor2).

                                                    1
Case 19-10095-JDW      Doc 26    Filed 03/11/19 Entered 03/11/19 16:55:17         Desc Main
                                 Document     Page 2 of 2


       Dated: March 11, 2019

                                          Respectfully submitted,
                                          LOCKE D. BARKLEY, TRUSTEE

                                          BY: /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER, ESQ.
                                          Attorney for Trustee
                                          6360 I-55 North, Suite 140
                                          Jackson, Mississippi 39211
                                          (601) 355-6661
                                          ssmith@barkley13.com
                                          MSB No. 10645


                               CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

       Dated: March 11, 2019

                                          /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER




                                              2
